DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is allowable. The restriction requirement between Groups I,II and III , as set forth in the Office action mailed on 08/05/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/05/2020 is partially withdrawn.  Claim 1, directed to a method of making an elongate molded part is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claim 2, directed to a system for making elongate molded parts is withdrawn from consideration because it does not require all the limitations of an allowable claim. Claim 2 remains withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Owen on 03/18/2021.
The application has been amended as follows: 

1. (Currently amended) A method of making [[a]] an elongate molded part, the method comprising:
pouring a molding material into a single-piece elongate tubular mold having a closed end, an open end, and a flexible sidewall extending longitudinally from the closed end to the open end; wherein the flexible sidewall and the closed end are formed as one unitary body;
rotating the mold while the molding material sets to form a molded elongate molded part;

pulling the elongate molded part through the open end of the mold;
after the forming and before the pulling, inflating the mold to expand the mold so as to move at least a portion of the mold away from a corresponding adjacent exterior surface of the molded elongate molded part; wherein the inflating comprises injecting pressurized gas to an interior of the molded elongate molded part while the molded elongate molded part is in the mold.

2. (Canceled).

3. (Currently amended) A method of making an elongate molded column, the method comprising:
forming a molded column in a single-piece elongate tubular mold; the single-piece elongate tubular mold comprising an a closed end, an open end, a flexible sidewall, and a protruding or recessed form disposed on or in an inner surface of the sidewall for molding a projecting or sunken relief in or on an exterior surface of the molded column; wherein the flexible sidewall and the closed end are formed as one unitary body; and
pulling the elongate molded column through the open end of the mold;
after the forming and before the pulling, inflating the mold so as to move at least a portion of the mold away from a corresponding adjacent exterior surface of the molded column; wherein the inflating comprises sealing the mold and injecting a pressurized gas into the mold while the molded column is in the sealed mold.
10.	(Canceled).

12.	(Currently amended) The method of claim 3, wherein the sealing wherein the injecting comprises injecting a pressurized gas into the mold through the seal plate.
13. (Currently amended) the method of claim 12: 
wherein the molded column is hollow, with an interior cavity; and
wherein the injecting the pressurized gas into the mold comprises injecting the pressurized gas into the interior cavity of the molded column. 

14-18.	(Canceled).
Terminal Disclaimer
The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,160,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-9 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method of making an elongate molded part as instantly claimed is that while the prior arts Valle (US 5,667,744 - of record), which is regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest after the forming and before the pulling, inflating the mold to expand the mold so as to move at least a portion of the mold away from a corresponding adjacent exterior surface of the molded elongate molded part; wherein the inflating comprises injecting pressurized gas to an interior of the molded elongate molded part while the molded elongate molded part is in the mold.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding Independent Claim 3, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method of making an elongate molded part as instantly claimed is 
Therefore, claim 3 is deemed novel and non-obvious over the prior art of record.
Regarding claims 4-9 and 12-13, they depend from claim 3; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743